NOTE: This order is nonprecedential.

                      Wniteb ~tate~ ([ourt of §ppeal~
                          for tbe jfeberal ([irruit

                                CAROLYN D. SHOCKNESS,
                                      Petitioner,

                                         v.
                           UNITED STATES POSTAL SERVICE,
                                          Respondent.


                                           2011-3022


                       Petition for review of the Merit Systems Protection
                    Board in case no. DC0752090689-I-3.


                                         ON MOTION


                                          ORDER

                        Carolyn D. Shockness moves for leave to proceed in
                    forma pauperis.

                       Upon consideration thereof,

                       IT Is ORDERED THAT:

                       The motion is granted.




1--------"-"-"---
SHOCKNESS V. USPS                                          2
                               FOR THE COURT


  NOV 24 2010                   /s/ Jan Horbaly
       Date                    Jan Horbaly
                               Clerk
cc: Carolyn D. Shockness
    Jeanne E. Davidson, Esq.
s21                              u.s. coU.J&'Il'!ALS FOR
                                   THE FWlEftAL CIRCUIT

                                      NOV 24 ~010
                                       JAN HORBALY'
                                          ClERK